DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        MARVIN MAX PIERRE,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D20-2691

                              [May 26, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Rosemarie     Scher,     Judge;   L.T.    Case    Nos.
502020CF001947A,         502020CF001020A,           502019CF006968A,
502020CF001948A,     502020CF000599A,        502020CF001945A,        and
502019CF004869A.

  Carey Haughwout, Public Defender, and Logan T. Mohs, Assistant
Public Defender, West Palm Beach, for appellant.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.